Tüenek, J.
1. A will can not be revoked by mere declarations, made by the testator after the date of his will, indicating an intention on his part to revoke it; nor by such declarations made by him in connection with the execution of deeds conveying a portion of the property covered by the will. See • Civil Code, §§ 3341-3345.
2. The evidence in the present case demanded a finding that there was no revocation of the will offered for probate ; and this being true, the errors, if any, committed by the trial judge in charging the jury as to this branch of the case do not afford cause for a new trial.
3. No material error was committed in instructing the jury as to the law relating to the appointment of an administrator with the will annexed ; and no reason appears for setting aside their verdict.

Judgment affirmed.


All the Justices concur, except Simmons, C. J., absent.

Probate of will. Before Judge Evans. Dodge superior court. June 16, 1903.
DeLacy & Bishop, for plaintiffs in error.
E. D. Graham, contra.